                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE: ADMINISTRATIVE
                                   9              v.                                       MOTIONS TO FILE UNDER SEAL
                                  10     MICRON TECHNOLOGY, INC., et al.,                  Re: Dkt. Nos. 489, 498, 532
                                  11                    Defendants.

                                  12          This order addresses several pending administrative motions to file under seal.
Northern District of California
 United States District Court




                                  13          Dkt. No. 489: GRANTED as to Exhibits 4 and 5 and DENIED as to Exhibit 6. See Dkt.
                                  14   No. 509. MLC shall file a fully redacted version of Exhibit 6 in the public record.
                                  15          Dkt. No. 498: GRANTED as to the first highlighted portion of the motion. DENIED as to
                                  16   the second highlighted portion of the motion which addresses MLC’s damages case. There is
                                  17   nothing confidential about that section. MLC shall refile the opposition with the second highlighted
                                  18   portion in the public record.
                                  19          Dkt. No. 532: DENIED. Micron states that material at issue is not confidential. Dkt. No.
                                  20   552. MLC shall file a fully unredacted version of Exhibit 141 in the public record.
                                  21          IT IS SO ORDERED.
                                  22   Dated: June 3, 2019                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  23                                                  United States District Judge
                                  24

                                  25
                                              1
                                                  Exhibit 14 is an exhibit to Mr. Marino’s declaration filed in support of MLC’s reply to
                                       “MLC’s Damages-Related Motions in Limine Re Liesgang and Meyer.” Exhibit 14 appears to be
                                  26   the only exhibit filed in connection with MLC’s reply brief. Mr. Marino also filed a declaration in
                                       connection with MLC’s Damages-Related Motions in Limine Re Liesgang and Meyer (Dkt. Nos.
                                  27   453-454). That declaration contained Exhibits 1-14, and Exhibit 14 in support of the motion is
                                       different than the Reply Exhibit 14. It is unclear to the Court whether the Reply Exhibit is mis-
                                  28   numbered and should be Exhibit 15, or whether the Reply Exhibit 14 replaces the original Exhibit
                                       14.
